

EXHIBIT 10.32
 


 
 
 
 
 
image0a06.jpg [image0a06.jpg]
 
      
 

 
SPECTRA ENERGY CORP
2007 LONG-TERM INCENTIVE PLAN
(as amended and restated)
1. PURPOSE OF THE PLAN
The purpose of the amended and restated Spectra Energy Corp 2007 Long-Term
Incentive Plan is to promote the interests of the Corporation and its
shareholders by strengthening the Corporation’s ability to attract, motivate and
retain key employees and directors of the Corporation upon whose judgment,
initiative and efforts the financial success and growth of the business of the
Corporation largely depend, and to provide an additional incentive for key
employees and directors through stock ownership and other rights that promote
and recognize the financial success and growth of the Corporation. The Plan was
initially adopted and became effective immediately before the consummation of
the separation transaction pursuant to which the Corporation became a separate
publicly-held corporation for the first time, and was subsequently amended
effective January 1, 2008, December 31, 2008, January 1, 2009, April 19, 2011
and June 20, 2014.
2. DEFINITIONS
Wherever the following capitalized terms are used in this Plan they shall have
the meanings specified below:
(a) “Award” means an award of an Option, Restricted Stock, Stock Appreciation
Right, Performance Award, Phantom Stock, Stock Bonus, Other Stock-Based Award,
or Dividend Equivalent granted under the Plan.
(b) “Award Agreement” means an agreement entered into between the Corporation
and a Participant setting forth the terms and conditions of an Award granted to
a Participant.
(c) “Board” means the Board of Directors of the Corporation.
(d) “Change in Control” shall have the meaning specified in Section 13 hereof.
(e) “Code” means the Internal Revenue Code of 1986, as amended.
(f) “Committee” means the Compensation Committee of the Board, or such other
committee or subcommittee of the Board or group of individuals appointed by the
Board to administer the Plan from time to time.
(g) “Common Stock” means the common stock of the Corporation, or any security
into which such Common Stock may be changed by reason of any transaction or
event of the type described in Section 3.2.
(h) “Corporation” means Spectra Energy Corp, a Delaware corporation.
(i) “Deferred Compensation Plan” means any plan, agreement or arrangement
maintained by the Corporation or a Subsidiary of the Corporation from time to
time that provides opportunities for deferral of compensation.
(j) “Date of Grant” means the date on which an Award under the Plan is made by
the Committee (which date shall not be earlier than the date on which the
Committee takes action with respect thereto), or such later date as the
Committee may specify that the Award becomes effective.
(k) “Dividend Equivalent” means an Award under Section 12 hereof entitling the
Participant to receive payments with respect to dividends declared on the Common
Stock.
(l) “Effective Date” means the Effective Date of this amended and restated Plan,
as defined in Section 16.1 hereof.


1

--------------------------------------------------------------------------------




(m) “Eligible Person” means any person who is an Employee, an Independent
Contractor or an Independent Director.
 
(n) “Employee” means any person who is a key employee of the Corporation or any
Subsidiary or who has agreed to serve in such capacity within 90 days after the
Date of Grant; provided, however, that with respect to Incentive Stock Options,
“Employee” means any person who is considered an employee of the Corporation or
any Subsidiary for purposes of Treasury Regulation Section 1.421-1(h).
(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p) “Fair Market Value” of a share of Common Stock as of a given date means the
closing sales price of the Common Stock on the New York Stock Exchange as
reflected on the composite index on the date as of which
Fair Market Value is to be determined or, in the absence of any reported sales
of Common Stock on such date,
on the first preceding date on which any such sale shall have been reported. If
Common Stock is not listed on the New York Stock Exchange on the date as of
which Fair Market Value is to be determined, the Committee shall determine in
good faith the Fair Market Value in whatever manner it considers appropriate
(but in any event such amount shall not be less than fair market value within
the meaning of section 409A of the Code, if applicable).
(q) “Incentive Stock Option” means an option to purchase Common Stock that is
intended to qualify as an incentive stock option under section 422 of the Code
and the Treasury Regulations thereunder.
(r) “Independent Contractor” means a person who provides services to the
Corporation or any Subsidiary, other than as an Employee or Independent
Director.
(s) “Independent Director” means a member of the Board who is not an employee of
the Corporation or any Subsidiary.
(t) “Nonqualified Stock Option” means an option to purchase Common Stock that is
not an Incentive Stock Option.
(u) “Option” means an Incentive Stock Option or a Nonqualified Stock Option
granted under Section 6 hereof.
(v) “Other Stock-Based Award” means an Award granted to a Participant under
Section 11.
(w) “Participant” means any Eligible Person who holds an outstanding Award under
the Plan.
(x) “Performance Award” means an Award made under Section 9 hereof entitling a
Participant to a payment based on the Fair Market Value of Common Stock (a
“Performance Share”) or based on specified dollar units (a “Performance Unit”)
at the end of a performance period if certain conditions established by the
Committee are satisfied.
(y) “Phantom Stock” means an Award under Section 10 hereof entitling a
Participant to a payment at the end of a vesting period of a unit value based on
the Fair Market Value of a share of Common Stock.
(z) “Plan” means this 2007 Long-Term Incentive Plan as amended and restated and
set forth herein, and as it may be further amended from time to time.
(aa) “Restricted Stock” means an Award under Section 8 hereof entitling a
Participant to shares of Common Stock that are nontransferable and subject to
forfeiture until specific conditions established by the Committee are satisfied.
(bb) “Section 162(m)” means section 162(m) of the Code and the Treasury
Regulations thereunder.
(cc) “Section 162(m) Participant” means (1) except as otherwise determined by
the Committee, each Participant who is an “officer” within the meaning of Rule
16a-1(f) of the Exchange Act, and (2) any Participant who, in the sole judgment
of the Committee, could be treated as a “covered employee” under Section 162(m)
at the time income may be recognized by such Participant in connection with an
Award that is intended to qualify for exemption under Section 162(m).
(dd) “Separation From Service” means a Participants’ separation from service
within the meaning of section 409A of the Code.
 
(ee) “Specified Employee” means a Participant who is a “specified employee” (as
defined in Code Section 409A(2)(B)(i)) of the Corporation (or an entity which is
considered to be a single employer with the Corporation under Code
Section 414(b) or 414(c)), as determined under Code Section 409A at any time
during the twelve (12) month period ending on December 31, but only if the
Corporation has any stock that is publicly traded on an established securities
market or otherwise. Notwithstanding the foregoing, a Participant will be deemed
to be a Specified Employee for the period of April 1 through March 31 following
such December 31, except as otherwise required under Code Section 409A.


2

--------------------------------------------------------------------------------




(ff) “Stock Appreciation Right” or “SAR” means an Award under Section 7 hereof
entitling a Participant to receive an amount, representing the difference
between the base price per share of the right and the Fair Market Value of a
share of Common Stock on the date of exercise.
(gg) “Stock Bonus” means an Award under Section 11 hereof entitling a
Participant to receive an unrestricted share of Common Stock.
(hh) “Subsidiary” means an entity that is wholly owned, directly or indirectly,
by the Corporation, or any other affiliate of the Corporation that is so
designated, from time to time, by the Committee, provided, however, that with
respect to Incentive Stock Options, the term “Subsidiary” shall not include any
entity that does not qualify within the meaning of section 424(f) of the Code as
a “subsidiary corporation” with respect to the Corporation.
3. SHARES OF COMMON STOCK SUBJECT TO THE PLAN
3.1. Number of Shares. Subject to the following provisions of this Section 3,
the aggregate number of shares of Common Stock that may be issued pursuant to
all Awards under the Plan is 52,500,000 shares of Common Stock.          Shares
of Common Stock that are issued in connection with Awards granted on and after
April 19, 2011 will be counted against the 52,500,000 share limit described
above as one share of Common Stock for every one share of Common Stock that is
issued in connection with all Awards. No more than 20,000,000 shares of Common
Stock may be issued pursuant to Incentive Stock Options. The shares of Common
Stock to be delivered under the Plan will be made available from authorized but
unissued shares of Common Stock or treasury stock.
Shares covered by an Award shall only be counted as used to the extent they are
actually issued. Any Shares related to Awards that terminate by expiration,
forfeiture, cancellation or otherwise without the issuance of such Shares, are
settled in cash in lieu of Shares, or are exchanged with the Committee’s
permission, prior to the issuance of Shares, for Awards not involving Shares,
shall be available again for grant under the Plan. With respect to Awards that
are settled on or after April 19, 2011, including without limitation Awards that
were granted prior to and remained outstanding as of such date, if the exercise
price of an Option or the tax withholding requirements with respect to any Award
granted under the Plan are satisfied through the withholding by the Corporation
of Shares otherwise then deliverable in respect of such Award or actual or
constructive transfer to the Corporation of Shares already owned, a number of
Shares equal to such withheld or transferred Shares will again be available for
issuance or transfer under the Plan, or if an SAR is exercised, only the number
of Shares issued, net of the Shares tendered, if any, will be deemed delivered
for purposes of determining the maximum number of Shares available for delivery
under the Plan.
To the extent permitted by applicable law or any exchange rule, Shares issued in
assumption of, or in substitution for, any outstanding awards of any entity
acquired in any form of combination by the Corporation or any affiliate shall
not be counted against Shares available for grant pursuant to the Plan.
3.2. Adjustments. If there shall occur any merger, consolidation, liquidation,
issuance of rights or warrants to purchase securities, recapitalization,
reclassification, stock dividend, spin-off, split-off, stock split, reverse
stock split or other distribution with respect to the shares of Common Stock, or
any similar corporate transaction or event in respect of the Common Stock, then
the Committee shall, in the manner and to the extent that it deems appropriate
and equitable to the Participants and consistent with the terms of this Plan,
cause a proportionate adjustment to be made in (i) the maximum numbers and kind
of shares provided in Section 3.1 hereof, (ii) the maximum numbers and kind of
shares set forth in Sections 6.1, 7.1, 8.2 and 9.4 hereof, (iii) the number and
kind of shares of Common Stock, share units, or other rights subject to the
then-outstanding Awards, (iv) the price for each share or unit or other right
subject to then outstanding Awards without change in the aggregate purchase
price or value as to which such Awards remain exercisable or subject to
restrictions, (v) the performance targets or goals appropriate to any
outstanding Performance Awards (subject to such limitations as appropriate for
Awards intended to qualify for exemption under Section 162(m)) or (vi) any other
terms of an Award that are affected by the event. Moreover, in the event of any
such transaction or event, the Committee, in its discretion, may provide in
substitution for any or all outstanding awards under the Plan such alternative
consideration (including cash) as it, in good faith, may determine to be
equitable under the circumstances and may require in connection therewith the
surrender of all awards so replaced. Notwithstanding the foregoing, any such
adjustments shall be made in a manner consistent with the requirements of
section 409A of the Code.
4. ADMINISTRATION OF THE PLAN
4.1. Committee Members. Except as provided in Section 4.4 hereof, the Plan will
be administered by the Committee, which unless otherwise determined by the Board
will consist solely of two or more persons who satisfy the requirements for a
“nonemployee director” under Rule 16b-3 promulgated under the Exchange Act
and/or the requirements for an “outside director” under Section 162(m). The
Committee may exercise such powers and authority as may be necessary or


3

--------------------------------------------------------------------------------




appropriate for the Committee to carry out its functions as described in the
Plan. No member of the Committee will be liable for any action, omission or
determination made by the Committee with respect to the Plan or any Award under
it, and the Corporation shall indemnify and hold harmless each member of the
Committee and each other director or employee of the Corporation or a Subsidiary
to whom any duty or power relating to the administration or interpretation of
the Plan has been delegated, against any cost or expense (including counsel
fees) or liability (including any sum paid in settlement of a claim with the
approval of the Committee) arising out of any action, omission or determination
relating to the Plan or any Award under it unless, in either case, such action,
omission or determination was taken or made by such member, director or employee
in bad faith and without reasonable belief that it was in the best interests of
the Corporation.
4.2. Discretionary Authority. Subject to the express limitations of the Plan,
the Committee has authority in its discretion to determine the Eligible Persons
to whom, and the time or times at which, Awards may be granted, the number of
shares, units or other rights subject to each Award, the exercise, base or
purchase price of an Award (if any), the time or times at which an Award will
become vested, exercisable or payable, the performance criteria, performance
goals and other conditions of an Award, and the duration of the Award. The
Committee also has discretionary authority to interpret the Plan, to make all
factual determinations under the Plan, and to determine the terms and provisions
of the respective Award Agreements and to make all other determinations
necessary or advisable for Plan administration. The Committee has authority to
prescribe, amend, and rescind rules and regulations relating to the Plan. All
interpretations, determinations, and actions by the Committee will be final,
conclusive, and binding upon all parties.
4.3. Changes to Awards. The Committee shall have the authority to effect, at any
time and from time to time, with the consent of the affected Participants,
(i) the cancellation of any or all outstanding Awards and the grant in
substitution therefor of new Awards covering the same or different numbers of
shares of Common Stock and having an exercise or base price which may be the
same as or different than the exercise or base price of the canceled Awards or
(ii) the amendment of the terms of any and all outstanding Awards; provided,
however, that the Committee shall not have the authority to reduce the exercise
or base price of an Award by amendment or cancellation and substitution of an
existing Award or to make a cash payment with respect to an outstanding Option
or SAR that has an exercise or base price higher than the then Fair Market Value
of a share of Common Stock without the approval of the Corporation’s
shareholders. The Committee may in its discretion accelerate the vesting or
exercisability of an Award at any time or on the basis of any specified event.
4.4. Delegation of Authority. The Committee shall have the right, from time to
time, to delegate to one or more officers or directors of the Corporation the
authority of the Committee to grant and determine the terms and conditions of
Awards under the Plan, subject to such limitations as the Committee shall
determine; provided, however, that no such authority may be delegated with
respect to Awards made to any member of the Board or any Section 162(m)
Participant or to the extent the exercise of any such authority would be
inconsistent with the applicable provisions of the Delaware General Corporation
Law.
4.5. Awards to Independent Directors. An Award to an Independent Director under
the Plan shall be approved by the Board. With respect to Awards to Independent
Directors, all rights, powers and authorities vested in the Committee under the
Plan shall instead be exercised by the Board, and all provisions of the Plan
relating to the Committee shall be interpreted in a manner consistent with the
foregoing by treating any such reference as a reference to the Board for such
purpose.
5. ELIGIBILITY AND AWARDS
All Eligible Persons are eligible to be designated by the Committee to receive
an Award under the Plan. The Committee has authority, in its sole discretion, to
determine and designate from time to time those Eligible Persons who are to be
granted Awards, the types of Awards to be granted and the number of shares or
units subject to the Awards that are granted under the Plan. Each Award will be
evidenced by an Award Agreement as described in Section 14 hereof between the
Corporation and the Participant that shall include the terms and conditions
consistent with the Plan as the Committee may determine.
6. STOCK OPTIONS
6.1. Grant of Option. An Option may be granted to any Eligible Person selected
by the Committee; provided, however, that only Employees shall be eligible for
Awards of Incentive Stock Options. Each Option shall be designated, at the
discretion of the Committee, as an Incentive Stock Option or a Nonqualified
Stock Option. The maximum number of shares of Common Stock that may be granted
under Options to any one Participant during any one calendar year shall be
limited to 3,750,000 shares (subject to adjustment as provided in Section 3.2
hereof).


4

--------------------------------------------------------------------------------




6.2. Exercise Price. The exercise price of the Option shall be determined by the
Committee; provided, however, that the exercise price per share of an Option
shall not be less than 100 percent of the Fair Market Value per share of the
Common Stock on the Date of Grant.
6.3. Vesting; Term of Option. The Committee, in its sole discretion, shall
prescribe in the Award Agreement the time or times at which, or the conditions
upon which, an Option or portion thereof shall become vested and exercisable,
and may accelerate the exercisability of any Option at any time. An Option may
become vested and exercisable upon a Participant’s retirement, death,
disability, Change in Control or other event, to the extent provided in an Award
Agreement. The period during which a vested Option may be exercised shall be ten
years from the Date of Grant, unless a shorter exercise period is specified by
the Committee in an Award Agreement, and subject to such limitations as may
apply under an Award Agreement relating to the termination of a Participant’s
employment or other service with the Corporation or any Subsidiary.
6.4. Option Exercise; Withholding. Subject to such terms and conditions as shall
be specified in an Award Agreement, an Option may be exercised in whole or in
part at any time during the term thereof by notice to the Corporation together
with payment of the aggregate exercise price therefor. Payment of the exercise
price shall be made (i) in cash or by cash equivalent, (ii) at the discretion of
the Committee, in shares of Common Stock acceptable to the Committee, valued at
the Fair Market Value of such shares on the date of exercise, (iii) at the
discretion of the Committee, by a delivery of a notice that the Participant has
placed a market sell order (or similar instruction) with a broker with respect
to shares of Common Stock then issuable upon exercise of the Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Corporation in satisfaction of the Option exercise price
(conditioned upon the payment of such net proceeds), (iv) at the discretion of
the Committee, by withholding from delivery shares of Common Stock for which the
Option is otherwise exercised, (v) at the discretion of the Committee, by a
combination of the methods described above or (vi) by such other method as may
be approved by the Committee and set forth in the Award Agreement. In addition
to and at the time of payment of the exercise price, the Participant shall pay
to the Corporation the full amount of any and all applicable income tax and
employment tax amounts required to be withheld in connection with such exercise,
payable under one or more of the methods described above for the payment of the
exercise price of the Options or as otherwise may be approved by the Committee.
 
6.5. Limited Transferability. Solely to the extent permitted by the Committee in
an Award Agreement and subject to such terms and conditions as the Committee
shall specify, a Nonqualified Stock Option (but not an Incentive Stock Option)
may be transferred to members of the Participant’s immediate family (as
determined by the Committee) or to trusts, partnerships or corporations whose
beneficiaries, members or owners are members of the Participant’s immediate
family, and/or to such other persons or entities as may be approved by the
Committee in advance and set forth in an Award Agreement, in each case subject
to the condition that the Committee be satisfied that such transfer is being
made for estate or tax planning purposes or for gratuitous or donative purposes,
without consideration (other than nominal consideration) being received
therefor. Except to the extent permitted by the Committee in accordance with the
foregoing, an Option shall be nontransferable otherwise than by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of a Participant only by such Participant.
6.6. Additional Rules for Incentive Stock Options.
(a) Annual Limits. No Incentive Stock Option shall be granted to a Participant
as a result of which the aggregate fair market value (determined as of the Date
of Grant) of the stock with respect to which Incentive Stock Options are
exercisable for the first time in any calendar year under the Plan, and any
other stock option plans of the Corporation, any Subsidiary or any parent
corporation, would exceed $100,000 (or such other amount provided under section
422(d) of the Code), determined in accordance with section 422(d) of the Code
and Treasury Regulations thereunder. This limitation shall be applied by taking
options into account in the order in which granted.
(b) Termination of Employment. An Award Agreement for an Incentive Stock Option
may provide that such Option may be exercised not later than 3 months following
termination of employment of the Participant with the Corporation and all
Subsidiaries, subject to special rules relating to death and disability, as and
to the extent determined by the Committee to be appropriate with regard to the
requirements of section 422 of the Code and Treasury Regulations thereunder.
(c) Other Terms and Conditions; Nontransferability. Any Incentive Stock Option
granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as are deemed necessary or desirable
by the Committee, which terms, together with the terms of this Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under section 422 of the Code and Treasury Regulations
thereunder. Such terms shall include, if applicable, limitations on Incentive
Stock Options granted to ten-percent owners of the Corporation. An Award
Agreement for an Incentive Stock Option may provide that such Option shall be
treated as a Nonqualified Stock Option to the extent that certain requirements
applicable to “incentive stock options” under the Code shall not be satisfied.
An Incentive Stock Option shall by its terms be nontransferable other


5

--------------------------------------------------------------------------------




than by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of a Participant only by such Participant.
(d) Disqualifying Dispositions. If shares of Common Stock acquired by exercise
of an Incentive Stock Option are disposed of within two years following the Date
of Grant or one year following the transfer of such shares to the Participant
upon exercise, the Participant shall, promptly following such disposition,
notify the Corporation in writing of the date and terms of such disposition and
provide such other information regarding the disposition as the Committee may
reasonably require.
7. STOCK APPRECIATION RIGHTS
7.1. Grant of SARs. A Stock Appreciation Right granted to a Participant is an
Award in the form of a right to receive, upon surrender of the right, but
without other payment, an amount based on appreciation in the Fair Market Value
of the Common Stock over a base price established for the Award, exercisable at
such time or times and upon conditions as may be approved by the Committee. The
maximum number of shares of Common Stock that may be subject to SARs granted to
any one Participant during any one calendar year shall be limited to 3,750,000
shares (subject to adjustment as provided in Section 3.2 hereof).
 
7.2. Tandem SARs. A Stock Appreciation Right may be granted in connection with
an Option, either at the time of grant or at any time thereafter during the term
of the Option. An SAR granted in connection with an Option will entitle the
holder, upon exercise, to surrender such Option or any portion thereof to the
extent unexercised, with respect to the number of shares as to which such SAR is
exercised, and to receive payment of an amount computed as described in
Section 7.4 hereof. Such Option will, to the extent and when surrendered, cease
to be exercisable. An SAR granted in connection with an Option hereunder will
have a base price per share equal to the per share exercise price of the Option,
will be exercisable at such time or times, and only to the extent, that a
related Option is exercisable, and will expire no later than the related Option
expires.
7.3. Freestanding SARs. A Stock Appreciation Right may be granted without
relationship to an Option and, in such case, will be exercisable as determined
by the Committee, but in no event after 10 years from the Date of Grant. The
base price of an SAR granted without relationship to an Option shall be
determined by the Committee in its sole discretion; provided, however, that the
base price per share of a freestanding SAR shall not be less than 100 percent of
the Fair Market Value of the Common Stock on the Date of Grant.
7.4. Payment of SARs. An SAR will entitle the holder, upon exercise of the SAR,
to receive payment of an amount determined by multiplying: (i) the excess of the
Fair Market Value of a share of Common Stock on the date of exercise of the SAR
over the base price of such SAR, by (ii) the number of shares as to which such
SAR will have been exercised. Payment of the amount determined under the
previous sentence may be made, in the discretion of the Committee as set forth
in the Award Agreement, in a lump sum (i) in cash, (ii) in shares of Common
Stock valued at their Fair Market Value on the date of exercise, or (iii) in a
combination of cash and shares of Common Stock, and paid not later than sixty
(60) days following the date of exercise of the SAR.
8. RESTRICTED STOCK
8.1. Grants of Restricted Stock. An Award of Restricted Stock to a Participant
represents shares of Common Stock that are issued subject to such restrictions
on transfer and other incidents of ownership and such forfeiture conditions as
the Committee may determine. The Committee may, in connection with an Award of
Restricted Stock, require the payment of a specified purchase price. The
Committee may grant Awards of Restricted Stock that are intended to qualify for
exemption under Section 162(m), as well as Awards of Restricted Stock that are
not intended to so qualify.
8.2. Vesting Requirements. The restrictions imposed on an Award of Restricted
Stock shall lapse in accordance with the vesting requirements specified by the
Committee in the Award Agreement. Such vesting requirements may be based on the
continued employment or service of the Participant with the Corporation or its
Subsidiaries for a specified time period or periods, provided that any such
restriction shall not be scheduled to lapse in its entirety earlier than the
first anniversary of the Date of Grant. Such vesting requirements may also be
based on the attainment of specified business goals or measures established by
the Committee in its sole discretion. In the case of any Award of Restricted
Stock that is intended to qualify for exemption under Section 162(m), the
vesting requirements shall be limited to the performance criteria identified in
Section 9.3 below, and the terms of the Award shall otherwise comply with the
Section 162(m) requirements described in Section 9.4 hereof. The maximum number
of shares of Common Stock that may be subject to an Award of Restricted Stock
granted to any one Participant during any one calendar year shall be separately
limited to 750,000 shares (subject to adjustment as provided in Section 3.2
hereof).


6

--------------------------------------------------------------------------------




8.3. Restrictions. Shares of Restricted Stock may not be transferred, assigned
or subject to any encumbrance, pledge or charge until all applicable
restrictions are removed or expire or unless otherwise allowed by the Committee.
The Committee may require the Participant to enter into an escrow agreement
providing that the certificates representing Restricted Stock granted or sold
pursuant to the Plan will remain in the physical custody of an escrow holder
until all restrictions are removed or expire. Failure to satisfy any applicable
restrictions shall result in the subject shares of Restricted Stock being
forfeited and returned to the Corporation, with any purchase price paid by the
Participant to be refunded, unless otherwise provided by the Committee. The
Committee may require that certificates representing Restricted Stock granted
under the Plan bear a legend making appropriate reference to the restrictions
imposed.
 
8.4. Rights as Shareholder. Subject to the foregoing provisions of this
Section 8 and the applicable Award Agreement, the Participant will have all
rights of a shareholder with respect to shares of Restricted Stock granted to
him, including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto, unless the Committee determines
otherwise at the time the Restricted Stock is granted, as set forth in the Award
Agreement. For the avoidance of doubt, the Committee may provide that any
dividends or other distributions to be paid or made with respect to outstanding,
unvested shares of Restricted Stock will be subject to vesting or other
restrictions as the Committee may determine from time to time.
8.5. Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant
refraining from making an election with respect to the Award under section 83(b)
of the Code. Irrespective of whether an Award is so conditioned, if a
Participant makes an election pursuant to section 83(b) of the Code with respect
to an Award of Restricted Stock, the Participant shall be required to promptly
file a copy of such election with the Corporation.
9. PERFORMANCE AWARDS
9.1. Grant of Performance Awards. The Committee may grant Performance Awards
under the Plan, which shall be represented by units denominated on the Date of
Grant either in shares of Common Stock (Performance Shares) or in specified
dollar amounts (Performance Units). The Committee may grant Performance Awards
that are intended to qualify for exemption under Section 162(m), as well as
Performance Awards that are not intended to so qualify. At the time a
Performance Award is granted, the Committee shall determine, in its sole
discretion, one or more performance periods and performance goals to be achieved
during the applicable performance periods, as well as such other restrictions
and conditions as the Committee deems appropriate. In the case of Performance
Units, the Committee shall also determine a target unit value or a range of unit
values for each Award. No performance period shall exceed ten years from the
Date of Grant. The performance goals applicable to a Performance Award grant may
be subject to such later revisions as the Committee shall deem appropriate to
reflect significant unforeseen events such as changes in law, accounting
practices or unusual or nonrecurring items or occurrences or to satisfy
regulatory requirements. Any such adjustments shall be subject to such
limitations as the Committee deems appropriate in the case of a Performance
Award granted to a Section 162(m) Participant that is intended to qualify for
exemption under Section 162(m).
9.2. Payment of Performance Awards. At the end of the performance period, the
Committee shall determine the extent to which performance goals have been
attained or a degree of achievement between minimum and maximum levels in order
to establish the level of payment to be made, if any, and shall determine if
payment is to be made in the form of cash or shares of Common Stock (valued at
their Fair Market Value at the time of payment) or a combination of cash and
shares of Common Stock. Payment of Performance Awards shall be made not later
than sixty (60) days following the end of the performance period, unless the
applicable Performance Award provides otherwise.
9.3. Performance Criteria. The performance criteria upon which the payment or
vesting of a Performance Award intended to qualify for exemption under
Section 162(m) may be based shall be limited to the following business measures,
which may be applied with respect to the Corporation, any Subsidiary or any
business unit, or, if applicable, any Participant, and which may be measured on
an absolute or relative to a peer-group or other market measure basis: total
shareholder return; stock price; stock price increase; return on equity; return
on capital; return on capital employed; earnings per share; debt/equity;
interest coverage; coverage ratios; cash coverage ratio; distribution coverage
ratio; dividend coverage ratio; EBIT (earnings before interest and taxes);
EBITDA (earnings before interest, taxes, depreciation and amortization); debt to
EBITDA; debt to capital; ongoing earnings; cash flow (including distributable
cash flow, operating cash flow, free cash flow, discounted cash flow return on
investment, and cash flow in excess of costs of capital); EVA (economic value
added); economic profit (net operating profit after tax, less a cost of capital
charge); SVA (shareholder value added); revenues; net income; operating income;
pre-tax profit margin; performance against business plan; customer service;
corporate governance quotient or rating; market share; employee satisfaction;
safety record; employee engagement; supplier diversity; workforce diversity;
operating margins; credit rating; dividend payments or other distributions;
expenses; retained earnings; completion of acquisitions, divestitures and
corporate restructurings; operation and maintenance expense; environmental,
health, safety and/or operational measures; and individual goals based on
objective business


7

--------------------------------------------------------------------------------




criteria underlying the goals listed above and which pertain to individual
effort as to achievement of those goals or to one or more business criteria in
the areas of litigation, human resources, information services, production,
inventory, support services, site development, plant development, building
development, facility development, government relations, safety, product market
share or management. At the time the Committee determines the terms of the
performance target(s), the Committee may also specify any exclusion(s) for
charges related to any event(s) or occurrence(s) which the Committee determines
should appropriately be excluded, as applicable, for purposes of measuring
performance against the applicable performance targets provided that such
excluded items are objectively determinable by reference to the Corporation’s
financial statements, notes to the Corporation’s financial statements and/or
management’s discussion and analysis of financial condition and results of
operations, appearing in the Corporation’s Annual Report on Form 10-K for the
applicable year. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Corporation, or the
manner in which it conducts its business, or other events or circumstances,
render previously established performance targets unsuitable, the Committee may
in its discretion modify such performance targets, in whole or in part, as the
Committee deems appropriate and equitable; provided that, unless the Committee
determines otherwise, no such action shall be taken if and to the extent it
would result in the loss of an otherwise available exemption of the Award under
Section 162(m). In the case of Performance Awards that are not intended to
qualify for exemption under Section 162(m), the Committee shall designate
performance criteria from among the foregoing or such other business criteria as
it shall determine in its sole discretion.
9.4. Section 162(m) Requirements. In the case of a Performance Award granted to
a Section 162(m) Participant that is intended to comply with the requirements
for exemption under Section 162(m), the Committee shall make all determinations
necessary to establish a Performance Award within 90 days of the beginning of
the performance period (or such other time period required under
Section 162(m)), including, without limitation, the designation of the
Section 162(m) Participants to whom Performance Awards are made, the performance
criteria or criterion applicable to the Award and the performance goals that
relate to such criteria, and the dollar amounts or number of shares of Common
Stock payable upon achieving the applicable performance goals. As and to the
extent required by Section 162(m), the terms of a Performance Award granted to a
Section 162(m) Participant must state, in terms of an objective formula or
standard, the method of computing the amount of compensation payable to the
Section 162(m) Participant, and must preclude discretion to increase the amount
of compensation payable that would otherwise be due under the terms of the
Award, and, prior to the payment of such compensation, the Committee shall have
certified in writing that the applicable performance goal has been satisfied.
The maximum amount of compensation that may be payable under Performance Units
granted to any one Participant during any one calendar year shall not exceed
$9,000,000. The maximum number of Common Stock units that may be subject to a
Performance Share Award granted to any one Participant during any one calendar
year shall be 900,000 share units (subject to adjustment as provided in
Section 3.2 hereof).
10. PHANTOM STOCK
10.1. Grant of Phantom Stock. Phantom Stock is an Award to a Participant of a
number of hypothetical share units with respect to shares of Common Stock, with
an initial value based on the Fair Market Value of the Common Stock on the Date
of Grant. Phantom Stock shall be subject to such restrictions and conditions as
the Committee shall determine. On the Date of Grant, the Committee shall
determine, in its sole discretion, the installment or other vesting period of
the Phantom Stock and the maximum value of the Phantom Stock, if any. No vesting
period shall exceed 10 years from the Date of Grant.
10.2. Payment of Phantom Stock. Upon the vesting date or dates applicable to
Phantom Stock granted to a Participant, an amount equal to the Fair Market Value
of one share of Common Stock upon such vesting dates (subject to any applicable
maximum value) shall be paid with respect to such Phantom Stock unit granted to
the Participant. Payment may be made, at the discretion of the Committee, in
cash or in shares of Common Stock valued at their Fair Market Value on the
applicable vesting dates, or in a combination thereof. Payment of Phantom Stock
shall be made not later than sixty (60) days following the vesting date, unless
the applicable Phantom Stock Award provides otherwise.
11. STOCK BONUS/OTHER STOCK-BASED AWARDS
11.1. Grant of Stock Bonus. An Award of a Stock Bonus to a Participant
represents a specified number of shares of Common Stock that are issued without
restrictions on transfer or forfeiture conditions. The Committee may, in
connection with an Award of a Stock Bonus, require the payment of a specified
purchase price.
11.2. Payment of Stock Bonus. In the event that the Committee grants a Stock
Bonus, a certificate for (or book entry representing) the shares of Common Stock
constituting such Stock Bonus shall be issued in the name of the Participant to
whom such grant was made as soon as practicable after the date on which such
Stock Bonus is payable, but not later than sixty (60) days following such date.


8

--------------------------------------------------------------------------------




11.3 Other Stock-Based Awards. The Committee may from time to time grant
equity-based or equity-related awards not otherwise described herein in such
amounts and on such terms as it shall determine, subject to the terms and
conditions set forth in the Plan. Without limiting the generality of the
preceding sentence, each such Other Stock-Based Award may (a) involve the
transfer of actual shares of Common Stock to Participants, either at the time of
grant, thereafter or on a deferred basis, or payment in cash or otherwise of
amounts based on the value of shares of Common Stock, (b) but need not involve
the payment of a specified purchase price or provision of services by the
Participant (including pursuant to another plan, program, policy, agreement or
arrangement covering the Participant), (c) be subject to performance-based
and/or service-based conditions, (d) be designed to comply with applicable laws
of a jurisdiction or jurisdictions other than the United States, and (e) be
designed to qualify as “performance-based compensation” within the meaning of
Section 162(m).
12. DIVIDEND EQUIVALENTS
12.1. Grant of Dividend Equivalents. A Dividend Equivalent granted to a
Participant is an Award in the form of a right to receive cash payments
determined by reference to dividends declared on the Common Stock from time to
time during the term of the Award, which shall not exceed 10 years from the Date
of Grant. Dividend Equivalents may be granted on a stand-alone basis or in
tandem with other Awards. Dividend Equivalents granted on a tandem basis shall
expire at the time the underlying Award is exercised or otherwise becomes
payable to the Participant, or expires or is forfeited.
12.2. Payment of Dividend Equivalents. Dividend Equivalent Awards shall be
payable in cash or in shares of Common Stock, valued at their Fair Market Value
on either the date the related dividends are declared or the Dividend
Equivalents are paid to a Participant, as determined by the Committee. Dividend
Equivalents shall be payable to a Participant as soon as practicable following
the date dividends are declared and paid with respect to Common Stock, but not
later than sixty (60) days following such date, or at such later date as the
Committee shall specify in the Award Agreement. Dividend Equivalents granted
with respect to Options shall be payable, in accordance with the terms and in
compliance with section 409A of the Code, regardless of whether the Option is
exercised.
13. CHANGE IN CONTROL
13.1. Effect of Change in Control. The Committee may, in an Award Agreement or
at any time thereafter, provide for the effect of a Change in Control on an
Award. Such provisions may include any one or more of the following, which need
not be uniform and may vary among Participants and Awards: (i) the acceleration
or extension of time periods for purposes of exercising, vesting in, or
realizing gain from any Award, (ii) the waiver or modification of performance or
other conditions related to the payment or other rights under an Award;
(iii) provision for the cash settlement of an Award for an equivalent cash
value, as determined by the Committee, (iv) the assumption of any such Award by
an acquirer or successor or (v) such other modification or adjustment to an
Award as the Committee deems appropriate to maintain and protect the rights and
interests of Participants upon or following a Change in Control.
 
13.2. Definition of Change in Control. Except as otherwise provided by the
Committee in an Award Agreement, for purposes hereof, a “Change in Control”
means:
(1) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (A) the then-outstanding shares of common stock of the Corporation (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any company controlled by, controlling or
under common control with the Corporation or (iv) any acquisition pursuant to a
transaction that complies with Sections (3)(A), (3)(B) and (3)(C) of this
definition;
(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation’s
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual was
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;


9

--------------------------------------------------------------------------------




(3) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or securities of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
parent or other entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Corporation or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 30% or
more of, respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
(4) Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation;
Notwithstanding anything in the foregoing to the contrary, with respect to an
Award (i) that is subject to Code Section 409A and (ii) for which a Change in
Control would accelerate the timing of payment thereunder, the term “Change in
Control” shall mean a change in the ownership or effective control of the
Corporation, or in the ownership of a substantial portion of the assets of the
Corporation, as defined in Code Section 409A and authoritative guidance
thereunder, but only to the extent inconsistent with the above definition and as
necessary to comply with Code Section 409A as determined by the Committee.
14. AWARD AGREEMENTS
14.1. Form of Agreement. Each Award under this Plan shall be evidenced by an
Award Agreement in a form approved by the Committee setting forth the number of
shares of Common Stock, units or other rights (as applicable) subject to the
Award, the exercise, base or purchase price (if any) of the Award, the time or
times at which an Award will become vested, exercisable or payable, the duration
of the Award and, in the case of Performance Awards, the applicable performance
criteria and goals. The Award Agreement shall also set forth other material
terms and conditions applicable to the Award as determined by the Committee
consistent with the limitations of this Plan. Award Agreements evidencing Awards
intended to qualify for exemption under Section 162(m) shall contain such terms
and conditions as may be necessary to meet the applicable requirements of
Section 162(m). Award Agreements evidencing Incentive Stock Options shall
contain such terms and conditions as may be necessary to meet the applicable
provisions of section 422 of the Code.
14.2. Termination of Service. The Award Agreements may include provisions
describing the treatment of an Award in the event of the retirement, disability,
death or Separation From Service, such as provisions relating to the vesting,
exercisability, acceleration, forfeiture or cancellation of the Award in these
circumstances, including any such provisions as may be appropriate for Incentive
Stock Options as described in Section 6.6(b) hereof.
14.3. Forfeiture Events. The Committee may specify in an Award Agreement that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, Separation From Service for cause, violation of
material Corporation or Subsidiary policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Corporation or any Subsidiary.
14.4. Contract Rights; Amendment. Any obligation of the Corporation to any
Participant with respect to an Award shall be based solely upon contractual
obligations created by an Award Agreement. No Award shall be enforceable until
the Award Agreement has been signed on behalf of the Corporation (electronically
or otherwise) by its authorized representative and acknowledged by the
Participant (electronically or otherwise) and returned to the Corporation. By
executing the Award Agreement, a Participant shall be deemed to have accepted
and consented to the terms of this Plan and any action taken


10

--------------------------------------------------------------------------------




in good faith under this Plan by and within the discretion of the Committee, the
Board or their delegates. Award Agreements covering outstanding Awards may be
amended or modified by the Committee in any manner that may be permitted for the
grant of Awards under the Plan, subject to the consent of the Participant to the
extent provided in the Award Agreement. In accordance with such procedures as
the Corporation may prescribe, a Participant may sign or otherwise execute an
Award Agreement and may consent to amendments of modifications of Award
Agreements covering outstanding Awards by electronic means.
15. GENERAL PROVISIONS
15.1. No Assignment or Transfer; Beneficiaries. Except as provided in
Section 6.5 hereof, Awards under the Plan shall not be assignable or
transferable, except by will or by the laws of descent and distribution, and
during the lifetime of a Participant the Award shall be exercised only by such
Participant or by his guardian or legal representative. Notwithstanding the
foregoing, the Committee may provide in the terms of an Award Agreement that the
Participant shall have the right to designate a beneficiary or beneficiaries who
shall be entitled to any rights, payments or other specified benefits under an
Award following the Participant’s death.
15.2. Deferrals of Payment. At the discretion of the Committee, a Participant
may elect in writing to defer, under a Deferred Compensation Plan, the receipt
of payment of cash or delivery of shares of Common Stock that would otherwise be
due to the Participant by virtue of the exercise of a right or the satisfaction
of vesting or other conditions with respect to an Award; provided, however, that
any such deferral must be made in accordance with the terms of the applicable
Deferred Compensation Plan, including any such terms relating to the timing of
such deferral and payment of any amounts related thereto. This Section 15.2
shall not apply to an Option or a Stock Appreciation Right issued under the
Plan.
15.3. Rights as Shareholder. A Participant shall have no rights as a holder of
Common Stock with respect to any unissued securities covered by an Award until
the date the Participant becomes the holder of record of those securities.
Except as provided in Section 3.2 or Section 8.4 hereof, no adjustment or other
provision shall be made for dividends or other shareholder rights, except to the
extent that the Award Agreement provides for Dividend Equivalents, dividend
payments or similar economic benefits.
15.4. Employment or Service. Nothing in the Plan, in the grant of any Award or
in any Award Agreement shall confer upon any Eligible Person the right to
continue in the capacity in which he is employed by or otherwise serves the
Corporation or any Subsidiary.
15.5. Securities Laws. No shares of Common Stock will be issued or transferred
pursuant to an Award unless and until all then applicable requirements imposed
by federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any stock exchanges upon which
the Common Stock may be listed, have been fully met. As a condition precedent to
the issuance of shares pursuant to the grant or exercise of an Award, the
Corporation may require the Participant to take any reasonable action to meet
such requirements. The Committee may impose such conditions on any shares of
Common Stock issuable under the Plan as it may deem advisable, including,
without limitation, restrictions under the Securities Act of 1933, as amended,
under the requirements of any stock exchange upon which such shares of the same
class are then listed, and under any blue sky or other securities laws
applicable to such shares.
15.6. Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be withheld from an Award or an
amount paid in satisfaction of an Award, which shall be paid by the Participant
on or prior to the payment or other event that results in taxable income in
respect of an Award. The Award Agreement shall specify the manner in which the
withholding obligation shall be satisfied with respect to the particular type of
Award, provided that, if shares of Common Stock are withheld from delivery upon
exercise of an Option or a Stock Appreciation Right, the Fair Market Value of
the shares withheld shall not exceed, as of the time the withholding occurs, the
minimum amount of tax for which withholding is required.
15.7. Unfunded Plan. The adoption of this Plan and any setting aside of cash
amounts or shares of Common Stock by the Corporation with which to discharge its
obligations hereunder shall not be deemed to create a trust or other funded
arrangement. The benefits provided under this Plan shall be a general, unsecured
obligation of the Corporation payable solely from the general assets of the
Corporation, and neither a Participant nor the Participant’s permitted
transferees or estate shall have any interest in any assets of the Corporation
by virtue of this Plan, except as a general unsecured creditor of the
Corporation. Notwithstanding the foregoing, the Corporation shall have the right
to implement or set aside funds in a grantor trust subject to the claims of the
Corporation’s creditors to discharge its obligations under the Plan.
15.8. Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other stock incentive or other compensation plans in effect for the
Corporation or any Subsidiary, nor shall the Plan preclude the Corporation from
establishing any other forms of stock incentive or other compensation for
employees of the Corporation or any Subsidiary.


11

--------------------------------------------------------------------------------




The amount of any compensation deemed to be received by a Participant pursuant
to an Award shall not constitute compensation with respect to which any other
employee benefits of such Participant are determined, including, without
limitation, benefits under any bonus, pension, profit sharing, life insurance or
salary continuation plan, except as otherwise specifically provided by the terms
of such plan.
15.9. Plan Binding on Successors. The Plan shall be binding upon the
Corporation, its successors and assigns, and the Participant, his executor,
administrator and permitted transferees and beneficiaries.
 
15.10. Construction and Interpretation. Whenever used herein, nouns in the
singular shall include the plural, and the masculine pronoun shall include the
feminine gender. Headings of Articles and Sections hereof are inserted for
convenience and reference and constitute no part of the Plan.
15.11. Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
15.12. Governing Law. The validity and construction of this Plan and of the
Award Agreements shall be governed by the laws of the State of Delaware.
15.13. Non-U.S. Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals, who are
employed by the Corporation or any Subsidiary outside of the United States of
America or who provide services to the Corporation under an agreement with a
foreign nation or agency, as the Committee may consider necessary or appropriate
to accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of this Plan as in effect
for any other purpose, and the Secretary or other appropriate officer of the
Corporation may certify any such document as having been approved and adopted in
the same manner as this Plan. No such special terms, supplements, amendments or
restatements shall include any provisions that are inconsistent with the terms
of this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the shareholders of the
Corporation.
15.14. Compliance with Section 409A of the Code. This Plan is intended to comply
and shall be administered in a manner that is intended to comply with section
409A of the Code and shall be construed and interpreted in accordance with such
intent. To the extent that an Award, issuance and/or payment is subject to
section 409A of the Code, it shall be awarded and/or issued or paid in a manner
that will comply with section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. To the extent any terms
of the Plan or Award Agreements are ambiguous, such terms shall be interpreted
as necessary to comply with section 409A of the Code.
15.15. Six Month Delay. Notwithstanding any provision in this Plan to the
contrary, if the payment of any benefit herein would be subject to additional
taxes and interest under Code Section 409A because the timing of such payment is
not delayed as required under Section 409A for a Specified Employee, then any
such payment that the Participant would otherwise be entitled to receive during
the first six months following the date of Participant’s Separation From Service
shall be accumulated and paid within fifteen (15) business days after the date
that is six months following the date of the Participant’s Separation From
Service, or such earlier date upon which such amount can be paid under Code
Section 409A without being subject to such additional taxes and interest.
15.16. Clawback. Notwithstanding anything in the Plan to the contrary, the
Corporation will be entitled to the extent permitted or required by applicable
law or Company policy as in effect from time to time to recoup compensation of
whatever kind paid by the Corporation or any of its affiliates at any time to a
Participant under this Plan.
16. EFFECTIVE DATE, TERMINATION AND AMENDMENT
16.1. Effective Date. The Effective Date of the amended and restated Plan shall
be the date of approval by the Corporation’s shareholders.
16.2. Termination. The Plan shall terminate on the date immediately preceding
the tenth anniversary of the Effective Date. The Board may, in its sole
discretion and at any earlier date, terminate the Plan. Notwithstanding the
foregoing, no termination of the Plan shall in any manner affect any Award
theretofore granted without the consent of the Participant or the permitted
transferee of the Award.
 
16.3. Amendment. The Board may at any time and from time to time and in any
respect, amend or modify the Plan; provided, however, that no amendment or
modification of the Plan shall be effective without the consent of the
Corporation’s shareholders that would (i) change the class of Eligible Persons
under the Plan, (ii) increase the number of


12

--------------------------------------------------------------------------------




shares of Common Stock reserved for issuance under the Plan or for certain types
of Awards under Section 3.1 hereof, or (iii) allow the grant of SARs or Options
at an exercise price below Fair Market Value, or allow the repricing of SARs or
Options without shareholder approval. In addition, the Board may seek the
approval of any amendment or modification by the Corporation’s shareholders to
the extent it deems necessary or advisable in its sole discretion for purposes
of compliance with Section 162(m) or section 422 of the Code, the listing
requirements of the New York Stock Exchange or for any other purpose. No
amendment or modification of the Plan shall materially adversely affect any
Award theretofore granted without the consent of the Participant or the
permitted transferee of the Award.
IN WITNESS OF its amendment and restatement by the Board on February 16, 2016,
this Plan is executed on behalf of the Corporation this 11th day of March, 2016.
 




 
 
SPECTRA ENERGY CORP
 
 
By:
 
 
Chief Administrative Officer







13